Citation Nr: 1131157	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  03-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD and his claim of entitlement to a TDIU rating.  

In a February 2006 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.

The Board remanded the claims for additional development in December 2009.  The additional development undertaken, the case has returned to the Board for appellate consideration.

This appeal was assigned to the undersigned by the Chairman in 2006.  Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, that the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 12, 2010; were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Here, the Veteran's claim was appealed to the Board before July 12, 2010, and his claim has not yet been finally decided by the Board.  However, the Veteran does not assert that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments, and the amendments therefore are not applicable in this case.    

The Veteran served from January 1978 to September 1989.  The Veteran's service awards are not demonstrative of participation in combat.  Thus, his reported PTSD stressors must be corroborated in order for service connection for PTSD to be warranted.  

The Veteran cites two main stressors in support of his claim for service connection for PTSD.  The first occurred at Camp Casey in June 1981, and involved the deaths of four Non-Commissioned Officers, and the injury of one, each of whom was shot by a fellow soldier.  At the time, the Veteran was stationed at a military base in Seoul, Korea, approximately 30 miles south of Camp Casey.  On the day the incident occurred, the Veteran was at the rifle range at Camp Casey for shooting practice.  

The second incident occurred during the summer of 1989, when the Veteran was sent to evaluate a Pennsylvania National Guard Infantry Battalion at a fort in Virginia.  Two soldiers reportedly died during a training exercise; one was crushed between two vehicles, and one died of heat stroke.

The occurrence of the shootings at Camp Casey is not in question; newspaper and other records corroborate the Veteran's account of the deaths of four soldiers and the wounding of one.  

The deaths of the two soldiers at the fort in Virginia during the summer of 1989 have not been verified.  However, the Veteran was able to locate the nurse who treated the man who was crushed, and in January 2010 correspondence, she corroborated the Veteran's report of the crush injury, noting that the incident had occurred at A.P. Hill, Virginia in the summer of 1989, and that the man had been killed as a result of his injuries.

The Veteran's service records show that he was stationed in Korea in 1981 but do not specifically demonstrate that he was located at Camp Casey at the time of the reported shootings.  However, the Veteran has reported that there was no other rifle range in or near Seoul, Korea at the time he was stationed there which would have been used for rifle practice, and, based upon the evidence of record, his statements in this regard appear to be accurate.  Accordingly, the Board concludes that traveling to Camp Casey for rifle practice while stationed in Seoul would have been consistent with the circumstances of the Veteran's service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
As the Veteran is competent to state that he was present at Camp Casey on the day of the shootings, and such is consistent with the circumstances of his service, and his testimony in this regard appears to be credible, the Board, resolving all doubt in favor of the Veteran, concludes that there is sufficient credible supporting evidence that the claimed in-service stressor involving the shootings at Camp Casey occurred, satisfying the criteria of 38 C.F.R. § 3.304(f).

Similarly, although the Veteran's service records do not demonstrate that he was located at Fort Hill in the summer of 1989, he is competent to state that he was at Fort Hill, his testimony in this regard is credible, and the nurse who treated the man who was crushed has specifically corroborated the Veteran's account of the incident.  Therefore, the Board, resolving all doubt in favor of the Veteran, also concludes that there is sufficient credible supporting evidence that this claimed in-service stressor occurred, satisfying the criteria of 38 C.F.R. § 3.304(f).  

VA treatment records and an August 2010 report of VA psychiatric examination show that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, based at least in part on the incidents at Camp Casey and Fort Hill.

Because the Veteran's PTSD diagnosis was based, at least in part, on corroborated stressors, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD is due to a corroborated stressor event during his service.  Therefore, the Board finds that service connection for PTSD is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

In light of the grant of service connection for PTSD, the Board finds that it is necessary to remand the claim of entitlement to a TDIU rating for RO consideration.  If the Board were to consider the TDIU issue prior to the RO, it could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A medical opinion regarding the Veteran's employability is also necessary.  The Veteran contends that he is unable to work as a result of his PTSD.  The record reflects that the Veteran has been unemployed since April 2000.  VA clinicians have determined that the Veteran is unable to work, at least in part as a result of his service-connected disabilities, including PTSD.

The Veteran does not currently meet the percentage requirements for the award of TDIU, and the Board is precluded from awarding TDIU on an extraschedular basis in the first instance.  38 C.F.R. § 4.16(a) (2010).  Bowling v. Principi, 15 Vet App 379 (2002).

As it remains unclear whether the Veteran is unemployable as a result of his PTSD disability, either singly or jointly with consideration of his other service-connected disabilities, and an opinion has not yet been obtained, the Board concludes that a remand for an opinion addressing his employability is necessary.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims folder, along with any additional evidence obtained, should be made available to the examiner for review.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions should be explained.

2.  If after examining the Veteran the psychiatric examiner determines that the Veteran is not unemployable solely due to his PTSD, forward the claims file for review by an appropriate examiner for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.

No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (bronchial asthma, left shoulder disability, right shoulder disability, cervical spine disability, lumbar spine disability, bilateral knee disabilities, psoriasis, and PTSD) jointly on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow substantially gainful employment for which his education and experience would otherwise qualify him.

In this regard, the examiner should consider the Veteran's statements and other evidence regarding his unemployability as a result of his PTSD.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3.  If the claim for a TDIU rating remains denied, issue a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


